Exhibit 10(b)(1)

ANNEX I TO GUARANTY

Reference is hereby made to the Subsidiary Guaranty (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of January 5, 2010, made by NewStar Financial California, LLC, a
Delaware limited liability company; NewStar Asset Management LLC, a Delaware
limited liability company; and NewStar Loan Funding, LLC, a Delaware limited
liability company (each an “Initial Guarantor”, and together with any additional
Subsidiaries which become parties to this Guaranty by executing a Supplement
hereto in the form attached hereto as Annex I, the “Guarantors”), in favor of
Fortress Credit Corp., as the Administrative Agent for the benefit of itself and
the other Holders (in each case, under and as defined in the Note Agreement).
Each capitalized term used herein and not defined herein shall have the meaning
given to it in the Guaranty.

By its execution below, the undersigned, Alameda NS Four Holding, LLC, a
Delaware limited liability company, agrees to become, and does hereby become, a
Subsidiary Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 1 of the Guaranty are true and correct in all
respects as of the date hereof.

IN WITNESS WHEREOF, Alameda NS Four Holding, LLC, has executed and delivered
this Annex I counterpart to the Guaranty as of this 31st day of March, 2010.

 

ALAMEDA NS FOUR HOLDING, LLC By:    /s/ JOHN J. FRISHKOPF Name: John J.
Frishkopf Title: Manager